      Case 1:17-cv-02229-RMB-KNF Document 116 Filed 06/04/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
MICHAEL FISHER, on behalf of himself                        :
and others similarly situated,                              :
                                                            :
                                        Plaintiff,          :
                                                            :    17 Civ. 2229 (RMB)
                  -against-                                 :
                                                            :    DECISION & ORDER
                                                            :    APPROVING SETTLEMENT
SD PROTECTION INC., et al.,                                 :
                                                            :
                                         Defendants.        :
------------------------------------------------------------X

        Having reviewed the record herein, including without limitation: (1) the Settlement

Agreement and Release executed by the parties, dated January 30, 2018 (“Settlement

Agreement”), wherein Defendants agreed to pay $25,000 “inclusive of all costs and fees [and]

attorney’s fees,” in full satisfaction of Plaintiff’s claims under the Fair Labor Standards Act of

1938 (“FLSA”) and the New York Labor Law (“NYLL”). (See Settlement Agreement at 1-2);

(2) the letter from Plaintiff’s counsel, dated January 30, 2018, requesting that the Court approve

the $25,000 settlement to be split as follows: (i) $2,000 to Plaintiff for his FLSA claims; and (ii)

$23,000 to Plaintiff’s counsel, Lee Litigation Group, PLLC (“Lee Litigation Group”), for its

costs ($5,140) and attorneys’ fees ($17,860). (See Jan. 30, 2018 Pl. Ltr. at 2-3); (3) the Court’s

Order Approving Modified Settlement, dated July 27, 2018 (“July 27, 2018 Order”), which

concluded that the agreed to settlement amount of $25,000 was fair and reasonable in light of the

so-called Noel v. Laidlaw & Company, LTD factors. The July 27, 2018 Order did not in any way

alter the total settlement amount; rather, it modified the split between the parties by approving:

(i) $15,055 to Plaintiff reflecting, among other things, both his FLSA and his NYLL claims; and

(ii) $9,945 to Plaintiff’s counsel reflecting the $1,695 in costs (for which Lee Litigation Group

submitted documentation) and $8,250 as reasonable attorneys’ fees. (See July 27, 2018 Order at

                                                        1
      Case 1:17-cv-02229-RMB-KNF Document 116 Filed 06/04/20 Page 2 of 6



3-7); (4) Lee Litigation Group’s appeal from the Court’s July 27, 2018 Order to the United States

Court of Appeals for the Second Circuit, dated December 5, 2018, challenging the Court’s

“reduction of the attorneys’ fees and costs it awarded to Plaintiff’s counsel following settlement

of Plaintiff’s claim.” (See Dec. 5, 2018 Pl. Appeal Br. at 29); 1 (5) Plaintiff’s memorandum, dated

May 23, 2019, which stated that Defendants had already begun to fulfill their obligations under

the Settlement Agreement and had, in fact, “remitted $4,000 of the $25,000 settlement amount.”

(See May 23, 2019 Pl. Memo. at 3); (6) the decision of the Court of Appeals, dated February 4,

2020 (“COA Decision”), which “vacated” the district court’s July 27, 2018 Order and directed

the Court, among other things: (i) to “reconsider the amount of [attorneys’] costs;” and (ii) to

“evaluate the reasonableness of the requested attorneys’ fees and costs without using

proportionality as an outcome determinative factor.” (See COA Decision at 15, 27); (7) the letter

from Defense counsel, dated March 3, 2020, stating that Defendants “take no position [following

remand] with respect to the next steps, except that they would not agree to pay any more (gross)

than has already been agreed to,” namely $25,000. (See Mar. 3, 2020 Def. Ltr. at 1); (8) the letter

from Plaintiff’s counsel, dated March 4, 2020, requesting that the Court on remand “approve the



1
  As discussed in the Court’s Decision & Order, dated April 7, 2020 (“April 7, 2020 Decision &
Order”), Plaintiff’s counsel’s appeal was premature. (See April 7, 2020 Decision & Order at 1).
The Court had agreed with the parties at an October 25, 2017 settlement conference that it would
“hold off on [] final dismissal of the case while the installments are paid until they are paid in
full.” (See Oct. 25, 2017 Tr. at 5:2-6). The Court also agreed in its July 27, 2018 Order that it
would “hold the case open until the last payment is made.” (See July 27, 2018 Order at 8).

The Court’s April 7, 2020 Decision & Order also describes an apparent discrepancy between the
attorney costs presented to the Court of Appeals and the costs documented to this Court. The
“receipts submitted to the Court of Appeals which accounted for the bulk of Lee Litigation
Group’s costs had not been submitted to the District Court.” (See April 7, 2020 Decision &
Order at 9). And, on March 17, 2020, Plaintiff’s counsel conceded that “[i]t is possible that there
was a human error on our firm’s side, perhaps, the paralegal assisting in the mailing of the
documents to the Court . . . Perhaps, the district court did not receive the full amount of receipts
on initial submission.” (Id. citing Mar. 17, 2020 Tr. at 8:25-9:13).

                                                 2
      Case 1:17-cv-02229-RMB-KNF Document 116 Filed 06/04/20 Page 3 of 6



parties’ $25,000 settlement as fair under Cheeks (including approval of the [originally] requested

attorneys’ fees and costs of $23,000).” (See Mar. 4, 2020 Pl. Ltr. at 1); (9) the teleconference

held on March 17, 2020 during which Defense counsel stated: “[W]e have no dog in this fight.

We made an agreement and as long as there’s no requirement that the defendant’s gross amount

payable is more [than $25,000], then we’re happy to just let you all discuss if there is any change

in the division of the money to be made.” (See Mar. 17, 2020 Conference Tr. at 17:9-18); (10)

the April 7, 2020 Decision & Order, advising the parties that upon remand: (i) the Court would

again approve the $25,000 settlement amount as “fair and reasonable” under Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) and the factors set forth in Wolinsky v.

Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) and Noel v. Laidlaw & Company,

LTD, 16-Civ. 3975, slip op. at 3.; (ii) the Court would approve an award to Plaintiff in the

amount of $11,170 reflecting, among other things, Plaintiff’s NYLL claims in addition to the

Plaintiff’s FLSA claims.; (iii) the Court recommends that Plaintiff’s counsel receive $4,733.60 to

cover its costs. The Court had decided to give Plaintiff’s counsel the “benefit of the doubt” with

respect to those additional costs that were submitted to the Court of Appeals. (See Mar. 17, 2020

Tr. at 10:10-12); and (iv) Lee Litigation Group’s proposed legal fees ($17,860) remained

excessive, i.e. they were not reasonable based upon the factors set forth in Goldberger v.

Integrated Res., Inc., 209 F.3d 43 (2d Cir. 2000), and, instead, “[t]he Court recommends that

Plaintiff’s counsel receive [] $9,096.40 as reasonable attorneys’ fees.” (See April 7, 2020

Decision & Order at 5-6, 12); (11) the letter from Plaintiff’s counsel, dated April 13, 2020,

stating that Plaintiff agrees to “the allocation of the settlement amount set forth in the [Court’s

April 7, 2020 Decision & Order].” (See April 13, 2020 Pl. Ltr. at 1); (12) the letter from

Plaintiff’s counsel, dated May 6, 2020, advising that Defendant Sandra Dominguez Mercado has

attempted to renege on the settlement and “said that since she cannot comply with the agreement

                                                  3
      Case 1:17-cv-02229-RMB-KNF Document 116 Filed 06/04/20 Page 4 of 6



financially, she cannot sign a new agreement.” (See May 6, 2020 Pl. Ltr. at 1). Plaintiff’s counsel

requested that the Court confirm the January 30, 2018 Settlement Agreement, subject to the

allocation recommended by the Court in its April 7, 2020 Decision & Order. (Id.); and (13)

applicable authorities, the Court finds and directs as follows:

1. It is unfortunate that Plaintiff’s contractual recovery has not yet been paid in full. (See e.g.

   Dec. 5, 2018 Pl. Appeal Br.). Following the remand from the Court of Appeals, the Court, as

   noted, advised the parties that it was prepared again to support the $25,000 settlement but

   also that Lee Litigation Group’s requested fees remained unreasonably high. Defendants

   appear to have attempted to use the delay to endeavor not to fulfill their obligations,

   notwithstanding the fact that they have already paid $4,000 pursuant to the Settlement

   Agreement. (See March 4, 2020 Pl. Ltr. at 2; see also Settlement Agreement at 1).

2. The total settlement amount of $25,000 remains “fair and reasonable” under Cheeks, 796

   F.3d at 199 and the factors set forth in Wolinsky, 900 F. Supp. 2d at 335 and Noel, 16-Civ.

   3975, slip op. at 3.

3. $4,733.60 is awarded to Plaintiff’s counsel to cover its costs.

4. $9,096.40 is awarded to Plaintiff’s counsel as attorneys’ fees.

5. $11,170 is awarded to Plaintiff Michael Fisher to account for both his FLSA and his NYLL

   claims.

6. Defendants may not avoid their obligations under the Settlement Agreement because, among

   other reasons, “[o]nce a court finds that parties reached a settlement agreement . . . such

   agreement is binding on all parties, even if a party has a change of heart.” See Rahman v.

   Kaplan Cornelia, Inc., 2014 WL 541851, at *3 (S.D.N.Y. Feb. 11, 2014). This is especially

   true where, as here, Defendants have already paid $4,000 to Plaintiff pursuant to the

   Settlement Agreement. See Renaissance Search Partners v. Renaissance Ltd. L.L.C., 2013

                                                  4
      Case 1:17-cv-02229-RMB-KNF Document 116 Filed 06/04/20 Page 5 of 6



    WL 6839039, at *5 (S.D.N.Y. Oct. 15, 2013). “Allowing a party to withdraw from a

    settlement pending court approval would deter parties from entering into settlements in the

    first place . . . and would run contrary to generally applicable contract and settlement

    principles in this Circuit.” Liberty Towers Realty, LLC v. Richmond Liberty LLC, 734

    F.App’x 68, 71 (2d Cir. 2018).

Proportionality

       The Court is of the view that proportionality may be most relevant where the plaintiff’s

award and plaintiff’s counsel’s legal fees are “coupled,” i.e. where they are part and parcel of a

lump sum settlement. In the traditional application of “fee-shifting” under 29 U.S.C. §216(b), on

the other hand, where attorneys’ fees are separately assessed after the plaintiff’s award has been

determined, proportionality is much less of a concern. 2 Where, as here, there is a lump sum

settlement, there is the potential danger of counsel’s fees diluting or diminishing the plaintiff’s

award. (See April 7, 2020 Decision & Order at 24-26; Lopez v. Nights of Cabiria, LLC, 96 F.

Supp. 3d 170, 176 (S.D.N.Y. 2015) (Kaplan, D.J.) (“[C]ourts must remain alert to the risk that

the filing and settling of FLSA cases has become a volume-based business and that the interest of

plaintiffs’ counsel in counsel’s own compensation will adversely affect the extent of the relief

counsel will procure for the clients.”). Stated in other terms, “the Court’s primary function is to

make sure that some of the plaintiff’s recovery has not been unreasonably diverted to pay his

attorney a greater fee than that to which he is entitled.” See Velasquez v. SAFI-G, Inc., 137 F.

Supp. 3d 582, 585 (S.D.N.Y. 2015). In Marcel Mendez, et al v. Pizza on Stone, et al, 11-CV-

6316 (S.D.N.Y. Aug. 9, 2013), the Court stated the problem this way: “[T]he question for me is



2
  “[A]wards of attorneys’ fees post-trial [or] independent of damages, rather than as part of a
settlement” are examples of “fee-shifting” where “proportionality” is less likely to be a relevant
factor. See Sanchez v. IND Glatt, Inc., 2018 WL 10468019, at *5 (E.D.N.Y. Jan. 4, 2018); April
7, 2020 Decision & Order at 25-26.
                                                  5
      Case 1:17-cv-02229-RMB-KNF Document 116 Filed 06/04/20 Page 6 of 6



what would be appropriate in an award of attorneys’ fees here to provide essentially adequate

incentives for plaintiff’s lawyers who are doing this important work, but also to not promote

activity which ends up not awarding any employees moneys that they actually deserve under the

law.” “Congress’s intent was decidedly not . . . to create an incentive for counsel to prioritize

their interests above those of their clients and to submit exaggerated or overblown requests for

fees.” (April 7, 2020 Decision & Order at 24-25 citing Dajbabic v. Rick’s Café, 995 F.Supp.2d

210, 213 (E.D.N.Y. 2014)).

Conclusion & Order

       The Court hereby approves the agreed upon settlement in the amount of $25,000 between

Plaintiff and Defendants. The allocation is: $4,733.60 to Plaintiff’s counsel to cover its costs;

$9,096.40 to Plaintiff’s counsel as attorneys’ fees; and $11,170 to Plaintiff. From these amounts

should be subtracted the $4,000 already paid by Defendants pursuant to the Settlement

Agreement.

       Defense counsel’s motion to withdraw as counsel, dated April 14, 2020, is denied without

prejudice in order to facilitate Defendants’ payment of the balance owed to Plaintiff under the

Settlement Agreement.




Dated: New York, New York
       June 4, 2020
                                                      _______________________________
                                                       RICHARD M. BERMAN, U.S.D.J.




                                                  6
